Citation Nr: 0021923	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss, right 
ear.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987, and from December 1987 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
attempt to reopen his claim of entitlement to service 
connection for bilateral hearing loss.  The veteran appealed, 
and in August 1999, the Board determined that new and 
material evidence had been presented to reopen the claim.  
The Board remanded the claim for additional development.  In 
January 2000, pursuant to the development, the RO granted 
service connection for hearing loss, left ear, and granted 
service connection for tinnitus.  The RO also denied the 
claim for service connection for hearing loss, right ear, 
holding that the veteran did not have right ear hearing loss 
which meets VA standards.


FINDINGS OF FACT

1.  The claims file contains competent evidence showing that 
the veteran has right ear hearing loss that stems from noise 
exposure in service.  

2.  The preponderance of the evidence is against the claim 
that the veteran has right ear hearing loss which meets VA 
standards at this time.


CONCLUSIONS OF LAW

1.  The claim for right ear hearing loss is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran does not have currently right ear hearing 
loss that was incurred or aggravated during active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.385 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran asserts that he has right ear hearing loss as a 
result of his service.  In particular, he argues that he has 
right ear hearing loss as a result of working around weapons 
and tanks.  In April 1998, the RO denied the claim.  The 
veteran has appealed, and in August 1999, the Board remanded 
the claim for additional development.  In January 2000, the 
RO denied the claim after it essentially determined that the 
preponderance of the evidence is against the claim that the 
veteran has right ear hearing loss which meets VA standards.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (1999); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (1999).

The veteran essentially asserts that he has right ear hearing 
loss as a result of his service.  In particular, he asserts 
that he has right ear hearing loss as a result of firing 
weapons and working around tanks during his service as a 
cavalry scout.

The veteran's service medical records include reference 
audiograms, dated in November 1989 and September 1990, which 
indicate that the veteran was routinely exposed to hazardous 
noise, and had an "H1" profile.  Service medical records 
also include an entrance examination report, dated in October 
1987, which contains audiogram results.  None of the 
audiogram results show that the veteran had right ear hearing 
loss, as defined in 38 C.F.R. § 3.385.  

The claims file includes two VA examination reports, dated in 
May 1995 and December 1999, respectively.  Neither report 
shows that the veteran has right ear hearing loss, as defined 
in 38 C.F.R. § 3.385.  

A report from Akron Hearing Health (AHH), dated in March 
1998, contains graphed results of bilateral hearing tests 
which appears to show bilateral hearing loss, as defined in 
38 C.F.R. § 3.385.  The report also indicates that the 
veteran was to receive bilateral hearing aids.

The claims file contains an opinion from the Chief, VA's 
audiology section, dated in January 2000.  The Chief stated 
that the veteran's December 1999 VA audiological results were 
consistent with his May 1995 VA audiological results, and 
that the veteran's right ear was WNL (within normal limits).  
He further stated that he could not comment on the AHH report 
without resulting to speculation.

Service connection for hearing loss in the left ear and for 
tinnitus was granted by the RO on the basis of the veteran's 
exposure to noise, or acoustic trauma, during service.

Analysis

The Board initially notes that the AHH report indicates that 
the veteran has right ear hearing loss, and that this report, 
combined with the other evidence of record, which includes 
evidence of routine exposure to hazardous noise during 
service, is sufficient to establish a well grounded claim.  
38 U.S.C.A. § 5107(a).

However, the Board finds that the preponderance of the 
evidence does not show that the veteran has right ear hearing 
loss which meets VA standards.  VA audiological test results, 
dated in May 1995 and December 1999, show that the veteran's 
right ear hearing loss does not meet VA standards at this 
time permitting the grant of service connection.  In addition 
to these results, the Board notes that the claims file was 
reviewed by the Chief of the VA's audiology section, and that 
in a January 2000 opinion, he noted that the May 1995 and 
December 1999 VA audiological results were consistent with 
each other.  He further concluded that for VA rating 
purposes, the veteran's right ear was WNL (within normal 
limits).  The aforementioned evidentiary items outweigh the 
singular AHH report of March 1998.  The Board finds that the 
VA audiological examination reports, combined with the Chief 
of VA's audiology section's opinion, show that the 
preponderance of the evidence is against the claim that the 
veteran has right ear hearing loss which meets VA standards.  
Accordingly, his claim must be denied.  

The Board wishes to make it very clear to the veteran that if 
his hearing in his right ear was at the level of his hearing 
in his left ear, his claim would be allowed.  If his hearing 
acuity in the right ear should worsen, he may furnish 
evidence thereof for the purpose of reopening his claim.  The 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss, right ear, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


